In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-046 CR

____________________


IRVING THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 80765




OPINION
	A jury found Irving Thomas to be guilty of possession of a controlled substance,
cocaine, in an amount less than one gram.  See Tex. Health & Safety Code Ann. §
481.115(a) (Vernon Supp. 2001). Sequenced prior felony convictions alleged in the
indictment  raised the punishment range to that of a second degree felony.  Tex. Pen.
Code Ann. § 12.42(a)(2) (Vernon Supp. 2001).  The jury assessed punishment at three
years of confinement in the Texas Department of Criminal Justice, Institutional Division.
	After appeal was perfected appellate counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes no arguable error which
would support an appeal is presented, a conclusion with which we concur.  On August 9,
2001, Thomas was given an extension of time in which to file a pro se brief if he so
desired.  As of this date, we have received no response from the appellant.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment and sentence of
the trial court. 
	AFFIRMED.
								PER CURIAM
Submitted on November 21, 2001
Opinion Delivered November 28, 2001 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.